Case 4:20-cr-00152-DN-DBP Document 26 Filed 04/13/21 PageID.51 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                           MEMORANDUM DECISION AND
                                                     ORDER CONTINUING TRIAL
                         Plaintiff,                  AND EXCLUDING TIME
                                                     UNDER THE SPEEDY TRIAL ACT
 v.                                                  (Phase II)

 QUINTON REESE SLOAN,                                Case No. 4:20-cr-00152-DN-DBP

                         Defendant.                  District Judge David Nuffer



       This Order Continuing Trial and Excluding Time Under the Speedy Trial Act is entered

in the context of the consequences of the Coronavirus Disease (“COVID-19”) in the District of

Utah. The effect of this pandemic was to suspend all in person hearings and criminal trials for

over a year. This unprecedented court closure has created a substantial backlog of criminal trials.

       Holding criminal jury trials is challenging under the COVID-19 conditions. Courts and

court operations are necessarily social operations, involving many people. The ability to obtain

an adequate spectrum of jurors and available counsel, witnesses, and court personnel to be

present in the courtroom for trial is significantly reduced by the pandemic and health agency

requirements. Empaneling a jury, conducting a trial, and arranging jury deliberations, with due

regard for health and safety, considering the broad spectrum of participants and their contacts

outside the court, is not currently possible in the physical facilities available to the court. Long

exposure in confined spaces, which is inherent in trial, increases risk of infection. Video and

audio conferencing, used for hearings, are not available for criminal trials. Counsel’s ability to

adequately prepare for trial, including locating and consulting with witnesses, and defense

counsel’s ability to confer with Defendant, under these circumstances is also greatly reduced.
    Case 4:20-cr-00152-DN-DBP Document 26 Filed 04/13/21 PageID.52 Page 2 of 4


          The Court has made diligent preparations for resumption of in person proceedings

including jury trials. Plexiglass barriers for in person hearings have been installed in all

courtrooms, and two courtrooms in Salt Lake City and one in St. George are fully outfitted with

barriers for jury trials. 1 Signage has been installed, and restrictions on courthouse entry are in

place. A mock jury orientation, selection, and trial was conducted so that the court and personnel

are ready – when the pandemic danger subsides enough to permit jury trial. A plan for

resumption of jury trials, with many exhibits, has been posted by the court. Plans have been

made for virtual voir dire, which would relieve the need for an entire jury panel to come into the

court. Vaccines are becoming more rapidly available. But public compliance with masking and

social distancing remains inconsistent and the effectiveness of the vaccines on COVID-19

variants is unknown. Therefore, trials must be conducted under COVID-19 safe protocols. 2

          When Utah’s case count was declining late last summer, the Court posted information on

Resumption of Certain In-Person Court Proceedings consistent with plan for phased reopening

outlined in General Order 20-021. The most recent General Order from Chief Judge Robert J.

Shelby 3 moved the Court to Phase II of its phased reopening plan effective April 1, 2021, and

extended the postponement of most civil and criminal proceedings through June 30, 2021, and

included findings and conclusions for an “ends of justice” exclusion of time under the Speedy

Trial Act for all criminal cases through June 30, 2021. Under that order, beginning April 29,

2021, the Court will begin continuous, consecutive criminal jury trials—one trial at a time in the

Federal courthouse in Salt Lake City. Trials are scheduled according to priority based on several


1
 See Forms for use in COVID-19 conditions at https://www.utd.uscourts.gov/southern-region-district-utah and the
Courtroom photographs (https://www.utd.uscourts.gov/sites/utd/files/Courtroom%20photographs.pdf) (last visited
April 1, 2021.
2
 See COVID-19 Trial Order Addendum at https://www.utd.uscourts.gov/sites/utd/files/COVID-
19%20Trial%20Order%20Addendum.pdf (last visited April 1, 2021).
3
    General Order 21-003.



                                                                                                                  2
    Case 4:20-cr-00152-DN-DBP Document 26 Filed 04/13/21 PageID.53 Page 3 of 4


criteria, and additional criminal jury trials will be scheduled accordingly. The same prioritization

of trials will occur in the courthouse in St. George. Prioritization of trials necessarily implies that

some trials will occur before others.

                                 Exclusion of Time under the Speedy Trial Act

           An “ends of justice” exclusion of time under the Speedy Trial Act is disfavored and “was

meant to be a rarely used tool for those cases demanding more flexible treatment.” 4 Such an

exclusion of time is specifically prohibited “because of general congestion of the court’s

calendar.” 5

           But these conditions are not “general congestion.” The need to conduct trials safely and

reduce the backlog of older cases with defendants in custody requires careful triage and

prioritization of trials. Failure to take these precautions would result in a miscarriage of justice. 6

Additionally, as a result of the consequences of the COVID-19, the parties have not had the

ability to interview witnesses and adequately investigate and prepare for trial, despite the

exercise of reasonable diligence. The parties have indicated that 120 days after the court is open

for trials are needed to prepare for trial, using reasonable diligence, to allow witness and

defendant contact, and other preparation. 7 Therefore, the ends of justice served by a continuance

outweigh the best interests of the public and Defendant in a speedy trial. 8 Based on the parties’

representations, 9 and General Order 21-003’s exclusion of time under the Speedy Trial Act

through June 30, 2021, trial in this case will be continued to November 16, 2021. The time from



4
    United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009).
5
    18 U.S.C. § 3161(h)(7)(C).
6
    Id. § 3161(h)(7)(B)(i).
7
    Joint Status Report, docket no. 25, filed Apr. 9, 2021; 18 U.S.C. § 3161(h)(7)(B)(iv).
8
    18 U.S.C. § 3161(h)(7)(A).
9
    Joint Status Report.



                                                                                                          3
Case 4:20-cr-00152-DN-DBP Document 26 Filed 04/13/21 PageID.54 Page 4 of 4


the entry of General Order 20-009, March 16, 2020, to the new trial date will be excluded from

Defendant’s speedy trial computation.

                                               ORDER

        IT IS HEREBY ORDERED the 3-day jury trial previously scheduled to begin on May

24, 2021, is vacated, along with all trial related dates. The 3-day jury trial in this case is

continued and set for November 16, 2021, at 8:30 a.m.

        IT IS FURTHER ORDERED that the time from the entry of General Order 20-009,

March 16, 2020, to the new trial date is excluded from Defendant’s speedy trial computation.

        Signed April 13, 2021.

                                                BY THE COURT


                                                ______________________________
                                                David Nuffer
                                                United States District Judge




                                                                                                 4
